 Case: 4:19-cv-02579-JCH Doc. #: 90 Filed: 12/23/20 Page: 1 of 2 PageID #: 805




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

LUTHER HALL,                                      )
                                                  )
          Plaintiff,                              )
                                                  )
vs.                                               )          Cause No.:    4:19-cv-02579
                                                  )
THE CITY OF ST. LOUIS, MISSOURI,                  )
Et al.                                            )
                                                  )
          Defendants.                             )


                                  ENTRY OF APPEARANCE

          COMES NOW MICHAEL P. SINGER of the law firm of Klar, Izsak & Stenger, LLC, and

hereby enters his appearance as co-counsel on behalf of Defendant Steven Korte in the above

matter.

          Dated this 23rd day of December 2020.

                                                      Respectfully Submitted,

                                                      KLAR, IZSAK & STENGER, L.L.C.

                                                      By: /s/ Michael P. Singer______________
                                                         BRIAN D. KLAR, #36430MO
                                                         BRANDON J. KLAR, #72884MO
                                                         MICHAEL P. SINGER, #70359MO
                                                        Attorneys for Defendant Korte
                                                        1505 S. Big Bend Blvd.
                                                        St. Louis, MO 63117
                                                        Tel:         (314) 863-1117
                                                        Fax:         (314) 863-1118
                                                        Email:       bklar@lawsaintlouis.com
                                                                     bjklar@lawsaintlouis.com
                                                                     msinger@lawsaintlouis.com
 Case: 4:19-cv-02579-JCH Doc. #: 90 Filed: 12/23/20 Page: 2 of 2 PageID #: 806




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 23rd day of December 2020, the foregoing
Entry of Appearance was filed electronically with the Clerk of the Court to be served by operation
of the Court’s electronic filing to all attorneys of record.



                                                               /s/ Michael P. Singer___________




                                                2
